  Case 1:19-cr-00387-VM Document 34 Filed 06/29/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X
UNITED STATES OF AMERICA,        :               19 CR 387 (VM)
                                 :
          -against-              :
                                 :                      ORDER
DONNIE FETTERS,                  :
                                 :
                  Defendant.     :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:
     Counsel for the Defendant, with the consent of counsel
for the Government (see Dkt. No. 33), requests that the status
conference      currently   scheduled    for     July    10,    2020    be
rescheduled. The conference shall be scheduled for Friday
November 13, 2020 at 11:00 a.m.
     All parties to this action consent to an exclusion of
time from the Speedy Trial Act until November 13, 2020.
     It is hereby ordered that time until November 13, 2020
shall    be   excluded   from   speedy   trial    calculations.        This
exclusion is designed to guarantee effectiveness of counsel
and prevent any possible miscarriage of justice. The value of
this exclusion outweighs the best interests of the Defendant
and the public to a speedy trial. This order of exclusion of
time is made pursuant to 18 U.S.C. §§ 3161(h)(7)(B)(i) & (iv).


SO ORDERED:

Dated:        New York, New York
              29 June 2020



                                         _______________________
                                               Victor Marrero
                                                  U.S.D.J.
